

TERMS AND CONDITIONS OF
2020 RESTRICTED STOCK UNIT AWARD
This Restricted Stock Unit Award is made and entered into as of the award date
set forth on the Award Agreement cover page attached hereto (the “Award Date”)
by and between S&P Global Inc., a New York corporation (together with its
divisions, subsidiaries and affiliates, “S&P Global” or the “Company”), the
employee named on the Award Agreement cover page (the “Employee”) and, as
required by applicable local law, any local subsidiary or affiliate of S&P
Global that legally employs the Employee.
WHEREAS, the Company has adopted the S&P Global Inc. 2019 Stock Incentive Plan,
as amended and restated (the “Plan”), pursuant to which awards of Restricted
Stock Units may be granted;
WHEREAS, the Board of Directors of the Company (the “Board”) has designated the
Compensation and Leadership Development Committee of the Board (the “Committee”)
to administer the Plan;
WHEREAS, the Committee has determined that the Employee should be granted a
Restricted Stock Unit Award under the Plan for the number of Restricted Stock
Units (“Units”) as specified in the Award Agreement cover page; and
WHEREAS, the Employee is accepting the Restricted Stock Unit Award subject to
the Terms and Conditions set forth below.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1. Grant of Award. The grant of this Restricted Stock Unit Award (the “Award”)
is subject to the Terms and Conditions hereinafter set forth with respect to the
Units covered by this Award. Payment will be made in the number of shares of
Stock corresponding to the number of Units vested hereunder, with each Unit
corresponding to one share of Stock, together with an amount in cash equal to
the value of the Dividend Equivalents on such shares.
Upon grant of the Award, no stock or other certificate representing said Units
or the shares of Stock represented thereby will be issued to or registered in
the name of the Employee. The ultimate receipt of the shares of Stock by the
Employee and payment of cash equal to the value of the Dividend Equivalents
thereon is contingent upon requirements set forth herein.
The Employee does not have an absolute right to receive a fixed or determinable
amount at the inception of the “Award Period”, which refers to the period
beginning on the Award Date and ending on the last day of the Vesting Period
applicable to all Units.
2. Award Acceptance. To be entitled to any payment under this Award, the
Employee acknowledges and agrees that the Employee must accept and thereby agree
to comply with these Terms and Conditions, including all applicable addenda,
which are incorporated herein and constitute a material and integral part of
these Terms and Conditions:
(a) Post-Employment Obligations for Protection of Company Interests. The
Employee acknowledges and agrees that additional terms and conditions set forth
in the Agreement applicable to the Employee in Attachment A (the “S&P Global
Agreements for the Protection of Company Interests”), which is the one that
applies to the country or Commonwealth in which the Employee is employed at the
time the Employee accepts the Award, are hereby incorporated into, and are part
of, the Terms and Conditions for the Award.
The Employee acknowledges that the Employee has reviewed and understands the
terms of the applicable section of Attachment A, and that, by accepting these
Terms and Conditions in consideration of the Award, the Employee is accepting
the terms in the applicable section of Attachment A, including all
non-competition, non-solicitation of clients, non-solicitation of employees and
confidentiality provisions therein.
(b) Non-US Country Addendum. By accepting these Terms and Conditions, and
notwithstanding any provisions to the contrary herein, the Employee further
acknowledges and agrees that the Award shall also be subject to any other
special terms and conditions applicable to the Employee’s country of residence
(and country of employment, if different) set forth in Attachment B (the
“Non-U.S. Country Addendum”), which are hereby incorporated into, and are part
of, the Terms and Conditions for the Award with respect to any Employee who
resides and/or is primarily employed in a country located outside the United
States (a “Non-U.S. Employee”).
Moreover, if the Employee transfers his or her residence and/or primary country
of employment to another country reflected in Attachment B after the Award Date,
the terms and conditions for such country will apply to the Employee to the
extent the Company determines that the application of such



--------------------------------------------------------------------------------



terms and conditions is necessary or advisable in order to comply with local
law, rules and regulations or to facilitate the operation and administration of
the Award or the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Employee’s
transfer).
The Employee acknowledges that the Employee has reviewed and understands the
terms of the applicable section of Attachment B, and that, by accepting these
Terms and Conditions in consideration of the Award, the Employee is accepting
the terms in the applicable section of Attachment B.
3. Time Period to Accept Award. The Employee acknowledges and agrees that the
Employee has up to ninety (90) days to accept these Terms and Conditions from
the date the Terms and Conditions are first made available to the Employee on
the website maintained by the Company’s equity administrator (the “Website”).
The Employee further acknowledges and agrees that failure to timely accept these
Terms and Conditions during the 90-day acceptance period will result in the
forfeiture of this Award in its entirety and without exception effective
immediately.
4. Electronic Acceptance. The Employee acknowledges and agrees that he or she is
accepting the Award by electronic means and that such electronic acceptance
constitutes the Employee’s agreement to be bound by these Terms and Conditions,
including all provisions of the addenda set forth in Attachments A and B
applicable to the Employee.
By accepting the Award, the Employee consents to receive any documents related
to participation in the Plan and the Award by electronic delivery and to
participate in the Plan through an on-line or electronic system, including the
Website, established and maintained by the Company or another third party
designated by the Company. The Employee also acknowledges that as of the Award
Date, the Terms and Conditions set forth the entire understanding between the
Employee and the Company regarding the Employee’s acquisition of the Units and
any underlying shares of Stock and supersede all prior oral and written
agreements on that subject, with the exception of Awards previously granted and
delivered to Participant under the Plan.
5. Vesting Period Restrictions. Pursuant to the vesting schedule provided below,
the restrictions on the Units covered by this Award shall lapse and such Units
shall vest in three installments (the “Installments”) of 33%, 33% and 34% on
each of the first, second and third fiscal-year end dates (i.e., December 31),
respectively, following the Award Date (each, an “Installment Vesting Date”, and
collectively, the “Installment Vesting Dates”), following completion of the
mandatory restriction period beginning on the Award Date (and subsequently, the
first and second fiscal-year end dates following the Award Date) and ending on
the day prior to the applicable Installment Vesting Date (the “Vesting Period”);
provided that, for any given Installment, the Employee remains an employee of
the Company during the entire Vesting Period relating to such Installment.



InstallmentVesting Period For InstallmentInstallment Vesting Dates and When
Installment’s Restrictions Lapse33%Award Date through and including
12/30/202012/31/202033%12/31/2020 through and including
12/30/202112/31/202134%12/31/2021 through and including 12/30/202212/31/2022



6. Distribution Following Vesting Period. If the Employee remains an employee of
the Company through the last day of the applicable Vesting Period, the Units
vesting in the Installment, together with any Dividend Equivalents earned
thereon (as determined in accordance with Section 9 hereof), shall be paid to
the Employee on a date (the “Payment Date”) (a) no later than the end of January
following the month during which the Installment vests and the restrictions
lapse, with respect to U.S. Employees, or
(b) as soon as reasonably practicable following the month during which the
Installment vests and the restrictions lapse, with respect to Non-U.S.
Employees. The Units payable to the Employee upon the



--------------------------------------------------------------------------------



vesting of each Installment shall be converted into shares of Stock and such
shares shall be delivered to the Employee on the applicable Payment Date. Any
Dividend Equivalents that have been earned with respect to such shares shall be
paid in cash.
Before payment is made to the Employee, the Company shall be entitled to
withhold all applicable Federal, state and local income taxes. The Company shall
be entitled to hold back a sufficient number of the shares and cash which would
otherwise be delivered to the Employee to satisfy such required withholding
obligation.
In the event, however, that the Company does not withhold applicable taxes, the
Employee shall indemnify the Company for any loss sustained by the Company from
the failure to satisfy such withholding obligations, and the Employee shall,
upon request, provide the Company with satisfactory evidence that the Employee
has satisfied such obligations.
7. Termination of Employment Prior to Vesting Period. In the event of the
termination of the Employee’s employment with the Company prior to the end of
the Vesting Period for any Installment due to Normal Retirement, Early
Retirement, Disability (each as defined under the Company’s applicable
retirement or disability plans) or death, the Employee shall be eligible to vest
in a pro rata portion of the unvested Units underlying the Award. In the event
of the Employee’s termination of employment by the Company other than for Cause,
with the approval of the Committee or its delegate, the Employee shall continue
to vest in any Installment of the Award that would otherwise vest prior to the
end of any period in respect of which the Employee receives Separation Pay, as
defined in the severance program in which the Employee participates (such
period, the “Separation Period”), and the Employee shall be eligible to receive
payment of a pro rata portion of any remaining unvested Installments of the
Award; provided, however, that such continued vesting during the Separation
Period and payment of the remaining pro rata portion shall be subject to the
Employee’s execution and non-revocation of a release in a form to be provided by
the Company (the “Release”), releasing the Company and its affiliates and
certain other persons and entities from certain claims and other liabilities,
which Release must be effective and irrevocable within the time specified in the
Release. Except as provided in Section 8 hereof, in the event the Employee
voluntarily resigns his or her employment with the Company or is involuntarily
terminated by the Company for Cause prior to the end of any Vesting Period, the
Employee shall forfeit the right to any Units underlying any unvested
Installments and any Dividend Equivalents with respect to such Units.
(a) Determination of Pro Rata Award Opportunity. The pro rata portion of the
unvested Installments of the Award to be received by the Employee, if he or she
terminates because of Normal Retirement, Early Retirement, Disability (each as
defined under the Company’s applicable retirement or disability plans), or
death, shall be determined by multiplying the number of the unvested Units of
the Award by a fraction, the numerator of which is the number of full calendar
days during the Award Period for which the Employee was employed, reduced by the
number of full calendar days during the Award Period occurring prior to the most
recently completed Installment Vesting Date (if any), and the denominator of
which is the number of full calendar days during the Award Period, reduced by
the number of full calendar days during the Award Period occurring prior to the
most recently completed Installment Vesting Date (if any).
The pro rata portion of the unvested Installments of the Award to be received by
the Employee if he or she terminates, with the approval of the Committee or its
delegate, in connection with a termination by the Company other than for Cause,
shall be determined as of the end of the Separation Period by multiplying the
number of the unvested Units of the Award at such time by a fraction, the
numerator of which is the number of full calendar days during the Award Period
occurring prior to the end of the Separation Period, reduced by the number of
full calendar days during the Award Period occurring prior to the most recently
completed Installment Vesting Date (if any) occurring immediately prior to the
end of the Separation Period, and the denominator of which is the number of full
calendar days during the Award Period, reduced by the number of full calendar
days during the Award Period occurring prior to the most recently completed
Installment Vesting Date (if any).
(b) Distribution of Pro Rata Award.
(i) Termination Other Than for Death. In the event of the termination of the
Employee’s employment with the Company prior to the end of any Vesting Period
other than for death (including, without limitation, Normal Retirement, Early
Retirement, Disability (each as defined under the Company’s applicable
retirement or disability plans), or other than for Cause), the Employee’s pro
rata



--------------------------------------------------------------------------------



portion of the Award otherwise determined to have matured shall be delivered to
the Employee on the regularly scheduled Payment Date. For the avoidance of
doubt, in the case of a termination by the Company other than for Cause, if the
Employee does not execute a Release or a Release does not become effective and
irrevocable in its entirety prior to the expiration of the time specified in the
Release, the Employee shall not be entitled to any payments pursuant to this
Section 7.
(ii) Termination for Death. In the event of the termination of the Employee’s
employment with the Company prior to the end of any Vesting Period due to death,
the Employee’s pro rata portion of the Award shall be delivered to the
beneficiary designated by the Employee (or if the Employee has not designated a
beneficiary, to the representative of the Employee’s estate) within sixty (60)
days following the date of the Employee’s death, or where additional time is
needed for administrative reasons, at such later time as is permitted under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
8. Change in Control. In the event of a Change in Control, as that term is
defined under Section 11 of the Plan, prior to the end of any Vesting Period of
the Award, to the extent the successor company (or a subsidiary or parent
thereof) does not assume or provide a substitute for the Award on substantially
the same terms and conditions, the Award shall become unrestricted and fully
vested and the Units that become so vested shall be distributed pursuant to
Section 6 on the regularly scheduled Payment Dates. To the extent the successor
company (or a subsidiary or parent thereof) assumes or provides a substitute for
the Award on substantially the same terms and conditions, the existing vesting
schedule will continue to apply, provided, however, that, if within twenty-four
(24) months following the date of a Change in Control, the Employee’s employment
with the Company or successor company (or a subsidiary or parent thereof), as
applicable, is terminated without Cause or due to Normal Retirement, Early
Retirement, Disability (each as defined under the Company’s applicable
retirement or disability plans), or death, the Award shall become unrestricted
and fully vested and distributed (x) pursuant to Section 6 on the regularly
scheduled Payment Dates or (y) in the case of the termination of the Employee’s
employment with the Company or successor company (or a subsidiary or parent
thereof), as applicable, due to death, within sixty (60) days following the date
of the Employee’s death to the beneficiary designated by the Employee (or if the
Employee has not designated a beneficiary, to the representative of the
Employee’s estate), or where additional time is needed for administrative
reasons, at such later time as is permitted under Section 409A of the Code.
9. Voting and Dividend Rights. Prior to the delivery of any shares of Stock
covered by this Award, the Employee shall not have the right to vote or to
receive any dividends with respect to such shares. Notwithstanding the
foregoing, dividend equivalents will be earned on Units underlying the Award for
the period beginning on the Award Date and ending on the last day of the Vesting
Period applicable to the Units (or, if applicable, the date of payment in
accordance with Section 7(b)(ii) hereof), which Dividend Equivalents shall be
paid in cash on the applicable Payment Date (or the date of payment in
accordance with Section 7(b)(ii) hereof), subject to the additional requirements
set forth in these Terms and Conditions.
10. Transfer Restrictions. This Award and the Units and Dividend Equivalents are
nontransferable (other than by will or by the laws of descent and distribution),
and may not be transferred, sold, assigned, pledged or hypothecated and shall
not be subject to execution, attachment or similar process. Any attempt to
effect any of the foregoing shall be null and void.
11. Miscellaneous. These Terms and Conditions (a) shall be binding upon and
inure to the benefit of any successor to the Company; (b) shall be governed by
and construed according to the laws of the State of New York, that apply to
agreements made and performed in that state, without regard to conflict of law
principles; and (c) may not be amended without the written consent of both the
Company and the Employee. Consent on behalf of the Company may only be given
through a writing signed, dated and authorized by the Executive Vice President,
Chief People Officer of S&P Global Inc., which directly refers to these Terms
and Conditions. No other modifications to the Terms and Conditions are valid
under any circumstances. No contract or right of employment shall be implied by
these Terms and Conditions. If this Award is assumed, or a new award is
substituted therefore in any corporate reorganization, employment by such
assuming or substituting corporation or by a parent corporation or subsidiary
thereof shall be considered for all purposes of this Award to be employment by
the Company.



--------------------------------------------------------------------------------



12. Application of Local Law. Notwithstanding Section 11, for any Non-U.S.
Employee, this Award shall be governed by and construed according to all
applicable laws, rules and regulations, and any special terms and conditions, of
such Employee’s country of residence (and primary country of employment, if
different), but limited to the extent required by local law.
By accepting these Terms and Conditions, any Non-U.S. Employee agrees to
repatriate all payments attributable to Stock acquired under the Plan in
accordance with local foreign exchange rules and regulations in such Employee’s
country of residence (and primary country of employment, if different). In
addition, the Employee agrees to take any and all actions, and consent to any
and all actions taken by the Company, as may be required to allow the Company to
comply with local laws, rules and regulations in the Employee’s country of
residence (and primary country of employment, if different).
13. Securities Law Requirements. The Company shall not be required to issue
shares of Stock in settlement of or otherwise pursuant to this Award unless and
until (a) such shares have been duly listed upon each stock exchange on which
the Stock is then registered; (b) a registration statement under the Securities
Act of 1933 as amended, with respect to such shares is then effective; and (c)
the issuance of the shares would comply with such legal or regulatory provisions
of such countries or jurisdictions outside the United States as may be
applicable in respect of this Award.
14. Public Offering. By accepting these Terms and Conditions, any Non-U.S.
Employee acknowledges and agrees that (a) the grant of this Award is not
intended to be a public offering of securities in such Employee’s country of
residence and/or primary country of employment; (b) the Company has not
submitted any registration statement, prospectus or other filings with local
securities authorities, unless otherwise required under applicable local law;
and (c) the grant of this Award is not subject to the supervision of local
securities authorities.
15. Exchange Rates. The Company shall not be liable for any foreign exchange
rate fluctuation, where applicable, between any Non-U.S. Employee’s local
currency and the United States dollar that may affect the value of this Award or
of any amounts due to the Employee pursuant to the settlement of this Award or
the subsequent sale of any shares of Stock acquired pursuant to this Award.
16. Pay Recovery. By accepting these Terms and Conditions, the Employee agrees
and acknowledges that this Award shall be subject to the requirements of the
Senior Executive Pay Recovery Policy of S&P Global or the S&P Ratings Services
Pay Recovery Policy (as applicable, the “Policy”) and all shares of Stock or
other amounts paid or payable to the Employee under or in respect of the Award
shall, if applicable, be subject to recovery or other action pursuant to and as,
and to the extent, provided by the applicable Policy (or any successor policy or
requirement), as in effect from time to time.
17. Trading Policy. By accepting these Terms and Conditions, the Employee agrees
and acknowledges that this Award shall be subject to the requirements of the S&P
Global Inc. Securities Disclosure Policy and the S&P Global Inc. Securities
Trading Policy, each as in effect from time to time. In addition, the Employee
acknowledges that the Employees country of residence (and primary country of
employment, if different) may also have laws or regulations governing insider
trading and that such laws or regulations may impose additional restrictions on
the Employee’s ability to participate in the Plan by acquiring or selling shares
of Stock acquired under the Plan and that the Employee is solely responsible for
complying with such laws or regulations.
18. Data Privacy. By accepting these Terms and Conditions, the Employee agrees
and acknowledges that employee information, including financial information, may
be collected by the Company, subject to applicable local data protection and
employment law and the S&P Global Inc. Employee Privacy Policy (as in effect
from time to time), in connection with its administration of these policies or
complying with regulatory requirements. By accepting these Terms and Conditions,
the Employee agrees to submit their personal data, including financial
information, and consents to the collection, transfer, retention or otherwise
processing of such data by the Company and/or a third party service provider
that may not be located in the same jurisdiction as the Employee, subject to
applicable local data protection and employment law.
19. No Impact on Other Benefits. Any payment pursuant to this Award shall not be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company, and, except as the Committee may otherwise determine, shall not
affect any benefits under any other benefit plan now or subsequently in effect
under which the availability or amount of benefits is related to the level of
compensation.



--------------------------------------------------------------------------------



20. Section 409A. This Award is intended to provide for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code and to meet
the requirements of Section 409(a)(2), (3) and (4) of the Code, and it shall be
interpreted and construed in accordance with this intent.
21. Incorporation of Plan Provisions. This Award, including the Units and the
shares of Stock, if any, to be issued hereunder, is made pursuant to the Plan
and, except where specifically noted, the terms and conditions thereof are
incorporated as if fully set forth herein. Any capitalized terms not otherwise
defined herein shall have the meanings set forth for such terms in the Plan.



